  Case 20-03230       Doc 68   Filed 01/19/21 Entered 01/19/21 13:00:57                   Desc Main
                                  Document Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:     20-03230
Richard T. McGinnis                           )
                                              )                Chapter: 13
                                              )
                                                               Honorable Carol A. Doyle
                                              )
                                              )
               Debtor(s)                      )

                                 AGREED ORDER ON MOTION
                           FOR RELIEF FROM THE AUTOMATIC STAY

       Home Point Financial ("Secured Creditor") and Debtor, through their attorneys, in settlement of
the Motion for Relief from the Automatic Stay filed by Secured Creditor, have agreed to the following
terms,

IT IS ORDERED:

  1.    Secured Creditor filed a Motion for Relief from the Automatic Stay of 11 U.S.C. § 362 due to
Debtor's failure to pay post-petition payments regarding the Debtor's residence, 9834 S. Dobson
Avenue, Chicago IL 60628.

  2. In settlement of the Motion for Relief, Debtor has agreed to repay the post-petition delinquency of
$10,000.16 (9 post-petition payments due May 1, 2020 through and including January 1, 2021 in the
amount of $996.56 each, bankruptcy fees/costs totaling $1,038.00, less a suspense balance of ($6.88))
by making the following payments:

1/31/2021 $3,500.00
2/15/2021 $1,083.36
3/15/2021 $1,083.36
4/15/2021 $1,083.36
5/15/2021 $1,083.36
6/15/2021 $1,083.36
7/15/2021 $1,083.36

   3. Secured Creditor must receive the payments listed in paragraph 3 on or before the corresponding
date. If Debtor fails to make the payments as provided for in paragraph 3, and if the Debtor fails to
bring the loan post-petition current within fourteen (14) calendar days after notification is mailed to the
Debtor and his attorney, the stay will be automatically terminated as to Secured Creditor, its principals,
agents, successors and/or assigns as to the property securing its interest, upon filing notice of same with
the Clerk of the Court.

  4. Debtor will resume and maintain the regular monthly payments beginning February 1, 2021 and
must continue to make timely post-petition mortgage payments directly to the Secured Creditor
continuing monthly thereafter for the pendancy of the bankruptcy.
  Case 20-03230       Doc 68       Filed 01/19/21 Entered 01/19/21 13:00:57 Desc Main
                                      Document Page 2 of 2
    5. If Secured Creditor fails to receive two (2) timely post-petition mortgage payments and if the
Debtor fails to bring the loan post-petition current within fourteen (14) calendar days after a notification
is mailed to the Debtor and his attorney, the stay will be automatically terminated as to Secured
Creditor, its principals, agents, successor and/or assigns as to the property securing its interest, upon
filing of notice of same with the Clerk of the Court.

   6. Upon dismissal, discharge, chapter conversion or relief from stay, the foregoing terms and
conditions will cease to be binding. Payments will be due pursuant to the terms of the original
agreement, and Secured Creditor may proceed to enforce it remedies under applicable non-bankruptcy
law against the real property and/or against Debtor.

   7. The automatic stay will remain in effect as to the property described above, that Debtor will
provide Secured Creditor with adequate protection according to the foregoing terms. In the event that
Debtor fails to provide Secured Creditor with adequate protection on such terms, the automatic stay of
11 U.S.C. § 362 will terminate as described above.

                                                            Enter:



                                                                     Honorable Carol A. Doyle
Dated: January 19, 2021                                              United States Bankruptcy Judge

 Prepared by:
 /s/ Kathryn A. Klein
 Kathryn A. Klein #06199235
 Riezman Berger, P.C.
 7700 Bonhomme Ave, 7th Floor
 Clayton, MO 63105
 (314) 727-0101
 kak@riezmanberger.com
 Attorney for Secured Creditor

 /s/ Robert Bansfield, Jr.
 Robert Bansfield, Jr.
 David M Siegel
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
 Attorneys for Debtor
